[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM FILED AUGUST 15, 1997
The defendant moves to dismiss claiming that the plaintiff is not authorized to transact business in the State of Connecticut and therefore is not permitted to maintain the present action. This is an action on a New York judgment. The statute relied upon, General Statutes Section 33-921, effective January 1, 1997, and its predecessor, General Statutes Section 33-412 are applicable only to a "foreign corporation transacting business in CT Page 3164 this state."
This defense must be raised by a special defense, alleging that the plaintiff did in fact transact business in this state. Thereafter the question must be resolved by "the complete factual circumstance of each case." See Peters Production, Inc. v.Dawson, 182 Conn. 526, 529 (1980); Eljam Mason Supply, Inc. v.Donnelly Brick Co., 152 Conn. 483, 485 (1965); Menley v. Mott'sSupermarket, 26 Supp. 435 (1966).
The claims of the defendant set forth herein and are not the purview of a motion to dismiss. The motion to dismiss is denied.
SULLIVAN, L., J.